Citation Nr: 1226699	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-32 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for impingement syndrome, left shoulder.

3.  Entitlement to an evaluation in excess of 10 percent for impingement syndrome, right shoulder.

4.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome, left knee.

5.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome, right knee.

6.  Entitlement to a compensable evaluation for right ankle pain syndrome.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for nerve damage, forehead, secondary to shrapnel injury.

10.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 1969, and from May 1970 to June 1987, including service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, increased the evaluation of the Veteran's PTSD to 50 percent disabling, continued the evaluations for the Veteran's service-connected shoulder, knee, and right ankle disabilities, denied service connection for hypertension, erectile dysfunction, nerve damage to the forehead, Meniere's disease, and vertigo, and denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for migraine headaches.  The Veteran filed a notice of disagreement with respect to these claims in September 2008, and the RO issued a statement of the case with respect to all of these issues, except for the claim for nerve damage to the forehead, in August 2009.  The Veteran filed a substantive appeal in September 2009 indicating that he wished to appeal all of the issues listed in the statement of the case.  

In this regard, the Board notes that the Veteran listed nerve damage to the forehead in his September 2008 notice of disagreement.  As such, the Board finds that this statement constituted a valid notice of disagreement with respect to such claim.  38 C.F.R. § 20.201.  The RO, however, did not issue a statement of the case addressing this issue.  

In August 2011, the RO granted entitlement to service connection for Meniere's disease, right ear (also claimed as vertigo) and evaluated the condition as 30 percent disabling effective August 9, 2007.

In his September 2009 substantive appeal, the Veteran indicated that he wished to testify at a hearing before a Veterans Law Judge at the local regional office.  In November 2011, the Veteran submitted a statement withdrawing this request.  38 C.F.R. § 20.704.

In this case, the Board notes that the Veteran's claim for migraine headaches has been denied on several prior occasions, most recently in an October 2004 rating decision.  The Veteran filed a notice of disagreement with that decision and the RO issued a statement of the case.  However, the Veteran did not file a timely substantive appeal, and the decision became final.  As such, before reaching the merits of the Veteran's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's increased rating claims remain in controversy because the ratings assigned are less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

The issue of entitlement to service connection for nerve damage to the forehead and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2010 statement, the Veteran indicated that he wished to clarify his Form 9 dated September 18, 2009, and indicated that he wished to pursue an appeal with respect to the issues of service connection for hypertension, migraines, vertigo, and Meniere's disease; all other issues were to be dropped from appeal.  

2.  In a January 1998 rating decision, the RO denied service connection for migraine headaches; the Veteran filed a notice of disagreement and the RO issued a statement of the case; the Veteran did not file a timely substantive appeal and the issue became final.

3.  In an October 2001 rating decision, the RO denied service connection for migraine headache disorder; the Veteran did not file a notice of disagreement and the issue became final.

4.  In an October 2004 rating decision, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for migraine headaches; the Veteran filed a notice of disagreement and the RO issued a statement of the case; the Veteran did not file a timely substantive appeal and the issue became final.

5.  Evidence received since the October 2004 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for migraine headaches.  

6.  Migraine headaches have not been shown to have had their onset in service, nor is such disability otherwise a result of active military service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran (or his or her representative) concerning the issues of entitlement to increased ratings for PTSD, right and left shoulder disabilities, right and left knee disabilities, right ankle pain syndrome, and service connection for erectile dysfunction, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The January 1998 rating decision, which denied service connection for migraine headaches, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1997).

3.  The October 2001 rating decision, which denied service connection for migraine headache disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2001).

4.  The October 2004 rating decision, which denied the Veteran's application to reopen a claim of entitlement to service connection for migraine headaches, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004).

5.  The evidence received subsequent to the October 2004 rating decision is new and material; and the claim for service connection for migraine headaches is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).

6.  Migraine headaches were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of claims.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the record indicates that, in a May 2010 statement, the Veteran indicated that he wished to clarify his Form 9 dated September 18, 2009, stating that he wished to pursue an appeal with respect to the issues of service connection for hypertension, migraines, vertigo, and Meniere's disease.  All other issues were to be dropped from appeal.  This included the issues of entitlement to increased ratings for PTSD, right and left shoulder disabilities, right and left knee disabilities, right ankle pain syndrome, and service connection for erectile dysfunction, that were addressed in the August 2009 statement of the case and perfected in the September 2009 substantive appeal.  
 
Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims for increased ratings for PTSD, right and left shoulder disabilities, right and left knee disabilities, right ankle pain syndrome, and service connection for erectile dysfunction, and they are dismissed.

II.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in September and October 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his headache claim.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

In terms of the Veteran's new and material claim, the Board observes that the September 2007 letter specifically notified the Veteran that his claim had previously been denied on the basis that the Veteran's service records were negative as to a chronic headache disorder while the Veteran was on active duty, and he denied a history of chronic or severe headaches on his retirement physical.  As such, the letter stated that the Veteran needed to submit new and material evidence in support of his claim that related to this fact.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the Veteran's previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility to substantiate the claim.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The September 2007 letter was sent prior to the initial adjudication of the Veteran's claim.  But even if it had been sent after the initial adjudication, the Board finds that a belated notice would not be prejudicial to him since the Veteran was provided adequate notice, his claim was readjudicated, and the Veteran was provided a Supplemental Statement of the Case explaining the readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

 The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

III.  New and material evidence

In a January 1998 rating decision, the RO denied service connection for migraine headaches.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case.  The Veteran did not file a timely substantive appeal and the issue became final.

In an October 2001 rating decision, the RO denied service connection for a migraine headache disorder.  The Veteran did not file a notice of disagreement and the issue became final.

In an October 2004 rating decision, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for migraine headaches.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case.  The Veteran did not file a timely substantive appeal and the issue became final.  In the October 2004 decision, the RO found that the evidence did not show that a chronic headache condition was present in service or aggravated during military service.

The evidence that has been added to the Veteran's claims file since the October 2004 rating decision consists of VA and private treatment records, and a VA examination dated in September 2010.  The Veteran's records indicate diagnoses and treatment for migraine headaches.  The September 2010 VA examiner also diagnosed migraine headaches, but indicated that migraine headaches were documented after service, and therefore the claimed condition was less likely than not the same as headaches shown during service or caused by injuries shown during active duty.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the October 2004 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses and treatment related to the Veteran's migraine headaches as well as an opinion from a VA examiner as to their relationship to service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claim.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in October 2004, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 



IV.  Service connection for migraine headaches.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for migraine headaches.  Specifically, the Veteran indicated that he had been treated for headaches in service and that his headaches may be the result of a concussion that he suffered after a fall in service.

In this regard, the Board notes that the Veteran's service treatment records are negative for treatment or diagnoses of a chronic headache disability.  In addition, the Veteran's separation examinations dated in May 1969 and February 1988 do not indicate that the Veteran had a headache disability.  The Veteran's service treatment records also indicate that the Veteran was hit by shrapnel in the back of the head while stationed in Vietnam, and in February 1985, the Veteran was treated for head trauma when he fell on ice.  In his Report of Medical History dated in February 1988, the Veteran denied frequent or severe headaches.  

In a September 1997 private treatment examination, the Veteran reported that he had migraine headaches his whole life and stated that his headaches began as a teenager.   Since that time the Veteran has been diagnosed and treated for migraine headaches.  

In this regard, the Board notes that VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 38 U.S.C.A. § 1111, 1132, 1137.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term 'noted' denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) summarized the effect of 38 U.S.C.A. § 1111on claims for service-connected, finding that, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

In this case, a headache disability was not noted on service entrance for either period of active duty.  And, as there is no evidence of treatment for a headache disability in service, there is no evidence of any increase in a pre-existing headache disability.  However, as the evidence of pre-existence is traced to one comment of the Veteran in a 1997 private treatment report, and because there are no medical records indicating a pre-existing headache disability, the Board finds that the matter should be resolved in the Veteran's favor and the claim should be treated as a claim for basic service connection.  

In this regard, the Board notes that the Veteran was afforded two VA examinations in connection with his claim.  

In the October 2000, the Veteran was indicated to have had headaches for the past 15 years or so.  After examination, the Veteran was diagnosed with migraine headaches.  The examiner stated that it was his opinion that the Veteran's headaches did not appear related to his concussion that occurred in the military.

The Veteran was afforded an additional VA examination dated in September 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the Veteran was hit by shrapnel in the back of the head while stationed in Vietnam.  the examiner indicated that the Veteran's service treatment records did not document a diagnosed of headaches due to this trauma, but noted that a medical history completed by the Veteran in May 1970 noted a history of concussion as a child.  In addition, in February 1985, the Veteran was treated for head trauma when he fell on ice.  After service, medical records dated in November 1992 noted an incident in 1990 when the Veteran struck his head on a low ceiling.  However, there was no mention of headaches after the incident.  The examiner noted treatment for headaches in 2008.  After examination, the Veteran was diagnosed with migraine headaches.  The examiner stated that migraine headaches were documented after service and therefore the claimed condition was less likely than not "the same as or [sic] headaches shown on active duty or was caused by injuries shown during active duty."  

The Veteran's outpatient treatment records indicate diagnoses and treatment for migraine headaches, but do not contain opinions indicating that this condition was incurred in or caused by his military service.

Based on the foregoing, the Board finds that entitlement to service connection for a headache disability is not warranted in this case.  Here, the Veteran has been diagnosed with migraine headaches.  However, the VA examinations dated in October 2000 and September 2010 found that the Veteran's headaches were not due to his military service or injuries incurred therein.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners in this case to be most persuasive, specifically the September 2010 examination based as it was on an examination of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disability is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's headaches is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his headaches are outweighed by the medical evidence of record, specifically the opinions of the VA examiners in this case.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal concerning the claims for entitlement to increased ratings for PTSD, right and left shoulder disabilities, right and left knee disabilities, right ankle pain syndrome, and service connection for erectile dysfunction, are dismissed.
 
The claim of entitlement to service connection for migraine headaches is reopened.

Service connection for migraine headaches is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).
 
First, the Board notes that the RO denied entitlement to service connection for nerve damage, forehead, secondary to shrapnel injury, in the April 2008 rating decision.  The Veteran then listed nerve damage to the forehead in his September 2008 notice of disagreement.  As such, the Board finds that this statement constituted a valid notice of disagreement with respect to such claim.  38 C.F.R. § 20.201. The RO, however, has not issued to the Veteran a statement of the case with respect to this issue.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses the issue, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).  In this regard, the Board notes that, in a May 2010 statement, the Veteran indicated that he wished to clarify his Form 9 dated September 18, 2009, and that he wished to pursue an appeal with respect to the issues of service connection for hypertension, migraines, vertigo, and Meniere's disease.  All other issues were to be dropped from appeal.  However, because the nerve damage issue was not part of the original September 2009 substantive appeal, the Board will not assume at this point that the Veteran also wished to dismiss this claim as well.

Next, the Board notes that the Veteran reported, in an August 2011 statement, that he was diagnosed with hypertension while in the service in Germany.  He indicated that this diagnosis would be found in records of the 97 General Frankfort Hospital and stated that he was not allowed to take these records with him.  A review of the Veteran's service treatment records reveals that the Veteran was seen at the 97 General Hospital in February 1985 for emergency treatment.  No hypertension was diagnosed in this note.  There do not appear to be other treatment records from this facility contained in the Veteran's service treatment records.  

Affording the Veteran the benefit of the doubt, upon remand, an additional request should be made for records of the Veteran's treatment at the 97 General Frankfort Hospital, specifically to include treatment for and/or diagnoses of hypertension.  In addition, the Veteran has been noted to receive treatment at the Biloxi and Pensacola VA Medical Centers.  Updated treatment records from VA should be obtained.  And the Veteran should be afforded an opportunity to submit additional medical evidence in connection with his claims.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).

If records indicating a diagnosis of hypertension is service are located, the Veteran should be provided with a VA examination in connection with the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case regarding the issue of entitlement to service connection for nerve damage to the forehead, as secondary to shrapnel injury, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.   Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should include all records of the Veteran's treatment at 97 General Hospital in Germany, and updated records of the Veteran's treatment with VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

3.  If it is found that the Veteran was diagnosed with or treated for hypertension in service, arrange for an appropriate VA examination for the purpose of determining whether the Veteran has hypertension that is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have hypertension?  

(b)  If the examiner finds that the Veteran has hypertension, did such disorder have its onset during active duty, within one year of active duty, or is this condition otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records. 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


